Case 1:21-cv-00726-PLM-RSK ECF No. 6, PageID.116 Filed 08/23/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

CHALLENGE MFG. CO., LLC,             )
                Plaintiff,           )
                                     )                  No. 1:21-cv-726
-v-                                  )
                                     )                  HON. PAUL L. MALONEY
SHAMROCK INTERNATIONAL FASTENER LLC, )
               Defendant.            )
                                     )

                          TEMPORARY RESTRAINING ORDER

        This matter is before the Court on Plaintiff Challenge Mfg. Co. LLC’s motion for a

temporary restraining order (ECF No. 1-1 at PageID.86). Challenge seeks to enjoin one of

its parts suppliers, Defendant Shamrock International Fastener LLC, from taking any actions

that violate the parties’ contracts.

       Challenge has contracts to supply automotive assemblies for GM, Tesla, Stellantis

(formerly Chrysler), Honda, and Ford. Challenge then contracts with suppliers for various

parts, including Shamrock. At issue here are 16 Shamrock parts. Since March 2021,

Shamrock has been seeking price increases and extended lead times for production on those

parts. The parties negotiated some changes to their contracts, but discussions have broken

down. Shamrock recently informed Challenge that if Challenge did not immediately dismiss

its complaint against Shamrock, Shamrock was “fully prepared to cancel any pending orders

with Challenge.” (Amended Complaint, ECF No. 1-1 at PageID.42, ¶ 42). Challenge now

seeks this temporary restraining order to prevent the “chaos” that will result if Shamrock

carries through with that threat.
Case 1:21-cv-00726-PLM-RSK ECF No. 6, PageID.117 Filed 08/23/21 Page 2 of 4




       The decision to grant or deny a temporary restraining order falls within the discretion

of a district court. See Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008)

(AThe district court=s decision to grant a temporary restraining order, when appealable, is

reviewed by this court for abuse of discretion.”). The court must consider each of four

factors: (1) whether the moving party demonstrates a strong likelihood of success on the

merits; (2) whether the moving party would suffer irreparable injury without the order; (3)

whether the order would cause substantial harm to others; and (4) whether the public interest

would be served by the order. Id. at 361 (quoting Northeast Ohio Coalition for Homeless

and Service Employees Int’l Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006)). The

four factors are not prerequisites that must be met, but are interrelated concerns that must

be balanced together. See Northeast Ohio Coalition, 467 F.3d at 1009. For the first two

factors, the probability of success on the merits that a plaintiff must show is inversely

proportional to the degree of irreparable harm that the plaintiff would suffer if a temporary

restraining order is not issued. Id.

       The Court finds that Challenge has met its burden.

       First, it has demonstrated a strong likelihood of success on the merits of at least some

of its claims. At a minimum, Challenge appears likely to prevail on its claim that Shamrock

has breached the parties’ contract. The contract states that Shamrock is required to supply

Challenge’s requirements of the 16 parts at the agreed-upon price for “the Life of the

Program,” and that Shamrock would be in default upon a “breach, repudiate[ion], or

threaten to breach any term” of the contract (see Standard Terms of Purchases of Goods or




                                              2
Case 1:21-cv-00726-PLM-RSK ECF No. 6, PageID.118 Filed 08/23/21 Page 3 of 4




Services, ECF No. 1-1 at PageID.69, § 3 and PageID.78, § 18(a)). Thus, Shamrock’s threat

to stop supplying the parts appears to be a breach of the contract.

         Second, Challenge has alleged that it will suffer irreparable harm if the temporary

restraining order is not issued. If Shamrock fails to deliver parts to Challenge, Challenge will

be unable to manufacture and deliver parts to GM, Tesla, Stellantis, Honda, and Ford. This

could delay the automotive manufacturer’s production lines, and it might result in Challenge

losing goodwill with the automotive manufacturers. The Sixth Circuit has found that such

harm is irreparable. See TRW, Inc. v. Indus. Sys. Assocs. Inc., 47 F. App’x 400 (6th Cir.

2002) (per curiam) (finding irreparable harm where an automobile component supplier

would have to shut down its operations); Basicomputer Corp. v. Scott, 973 F. 2d 507, 512

(6th Cir. 1992) (finding that the loss of customer goodwill often amounts to irreparable

harm).

         Finally, the equities weigh in favor of granting Challenge the temporary relief it seeks.

It appears to the Court that some third parties may be harmed without injunctive relief, if

production delays resulted at major automotive manufacturers. And the public interest is

best served by holding parties to the terms of their agreement. See Certified Restoration Dry

Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 551 (6th Cir. 2007).

         Having found that all factors weigh in favor of granting Challenge’s motion for a

temporary restraining order, it is hereby ORDERED that:

   1. Shamrock shall respond to the motion for a preliminary injunction no later than 12:00

         p.m. (noon) on August 27, 2020.




                                                 3
Case 1:21-cv-00726-PLM-RSK ECF No. 6, PageID.119 Filed 08/23/21 Page 4 of 4




   2. The Parties shall appear before the Court at 1:30 p.m. on Wednesday, September 1,

      2021, at which time Shamrock shall SHOW CAUSE, if any, why Challenge’s motion

      for a preliminary injunction should not be granted.

   3. Shamrock must immediately supply and continue supplying Challenge’s

      requirements of the 16 parts at issue in accordance with the terms in the Original

      Orders, Updated Orders, and Terms & Conditions, which are attached as Exhibits 1-

      3 to the Amended Complaint and defined in ¶¶ 14-16 of the Amended Complaint.

   4. Until further order of this Court, Shamrock is enjoined from taking any action

      inconsistent with the terms in the Original Orders, Updated Orders, and Terms &

      Conditions, including from taking any action inconsistent with firm price and firm

      delivery-date terms.

      IT IS SO ORDERED.

Date: August 23, 2021                                   /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                            4
